   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA

                                           Lead Case No. 16-cv-1220 JRT-
                                           KMM
Hudock et al. v. LG Electronics
U.S.A., Inc. et al.
                                           DECLARATION OF DAVID M.
                                           CIALKOWSKI IN SUPPORT OF
This Document Relates To:
                                           PLAINTIFFS’ MOTION FOR
All Actions
                                           CLASS CERTIFICATION


      I, David M. Cialkowski, declare as follows:

      1.    I am an attorney duly admitted to practice before this Court. I

am a partner at the firm of Zimmerman Reed LLP (“Zimmerman Reed”), one

of the attorneys of record for Plaintiffs in the above-captioned matter. I

submit this declaration in support of Plaintiffs’ Motion for Class Certification

and my request to be appointed class counsel, along with my co-counsel,

Daniel Hedlund of Gustafson Gluek PLLC.

      2.    I am personally familiar with the facts set forth in this

declaration. If called as a witness I could and would competently testify to the

matters stated herein.

      3.    I certify the documents attached hereto and listed in Schedule

A, below, are true and correct copies of the foregoing exhibits:




                                       1
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 2 of 11



                              Schedule A

Exhibit 1     Expert Report den Boer
              (Filed Under Seal)

Exhibit 2     BBY0065523
              (Filed Under Seal)

Exhibit 3     Gezella Transcript Excerpts
              (Filed Under Seal)

Exhibit 4     BBY0030908
              (Filed Under Seal)

Exhibit 5     BBY0064508
              (Filed Under Seal)

Exhibit 6     LGE0131144
              (Filed Under Seal)

Exhibit 7     LGE0329814
              (Filed Under Seal)

Exhibit 8     LG 30(b)(6) Transcript Excerpts
              (Filed Under Seal)

Exhibit 9     LGE0466578
              (Filed Under Seal)

Exhibit 10    LGE0466580
              (Filed Under Seal)

Exhibit 11    LGE0135515
              (Filed Under Seal)

Exhibit 12    LGE0449573
              (Filed Under Seal)

Exhibit 13    LGE0116153
              (Filed Under Seal)



                                   2
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 3 of 11




Exhibit 14    Calacci Transcript Excerpts
              (Filed Under Seal)

Exhibit 15    Nemecek Transcript Excerpts
              (Filed Under Seal)

Exhibit 16    LGE0465199

Exhibit 17    Spry Transcript Excerpts
              (Filed Under Seal)

Exhibit 18    Wolf Transcript Excerpts
              (Filed Under Seal)

Exhibit 19    Simonson Transcript Excerpts
              (Filed Under Seal)

Exhibit 20    BBY 30(b)(6) Transcript Excerpts
              (Filed Under Seal)

Exhibit 21    LGE0135117
              (Filed Under Seal)

Exhibit 22    LGE0126487
              (Filed Under Seal)

Exhibit 23    LGE0317213 Excerpt
              (Filed Under Seal)

Exhibit 24    LGE0280067
              (Filed Under Seal)

Exhibit 25    LGE0416373
              (Filed Under Seal)

Exhibit 26    LGE0468466
              (Filed Under Seal)

Exhibit 27    LG Third Am. ROG Resp. (Apr. 23, 2019)
              (Filed Under Seal)


                                   3
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 4 of 11




Exhibit 28    LGE0466407
              (Filed Under Seal)

Exhibit 29    LGE0466408
              (Filed Under Seal)

Exhibit 30    LGE0007300
              (Filed Under Seal)

Exhibit 31    LGE0008110
              (Filed Under Seal)

Exhibit 32    LGE0087214
              (Filed Under Seal)

Exhibit 33    LGE0093199
              (Filed Under Seal)

Exhibit 34    BBY0065417
              (Filed Under Seal)

Exhibit 35    LGE0331892
              (Filed Under Seal)

Exhibit 36    LGE0139759
              (Filed Under Seal)

Exhibit 37    BBY0031722
              (Filed Under Seal)

Exhibit 38    LGE0003515
              (Filed Under Seal)

Exhibit 39    LGE0412105
              (Filed Under Seal)

Exhibit 40    LGE0139329
              (Filed Under Seal)




                                   4
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 5 of 11




Exhibit 41    LGE0034469
              (Filed Under Seal)

Exhibit 42    LGE0072756
              (Filed Under Seal)

Exhibit 43    LGE0070986
              (Filed Under Seal)

Exhibit 44    LGE0035120
              (Filed Under Seal)

Exhibit 45    LGE0071626
              (Filed Under Seal)

Exhibit 46    BBY0046436
              (Filed Under Seal)

Exhibit 47    LGE0245954
              (Filed Under Seal)

Exhibit 48    LGE0468062
              (Filed Under Seal)

Exhibit 49    LGE0061503
              (Filed Under Seal)

Exhibit 50    LGE0082048
              (Filed Under Seal)

Exhibit 51    BBY0043773
              (Filed Under Seal)

Exhibit 52    BBY0052210
              (Filed Under Seal)

Exhibit 53    LGE0460927
              (Filed Under Seal)




                                   5
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 6 of 11




Exhibit 54    LGE0085489
              (Filed Under Seal)
Exhibit 55    LGE0150502
              (Filed Under Seal)

Exhibit 56    LGE0134043
              (Filed Under Seal)

Exhibit 57    LGE0134044
              (Filed Under Seal)

Exhibit 58    LGE0334132
              (Filed Under Seal)

Exhibit 59    LGE0136212
              (Filed Under Seal)

Exhibit 60    BBY0070641
              (Filed Under Seal)

Exhibit 61    Loretucci Transcript Excerpts
              (Filed Under Seal)

Exhibit 62    LGE0056756
              (Filed Under Seal)

Exhibit 63    LGE0060194
              (Filed Under Seal)

Exhibit 64    BBY0065020
              (Filed Under Seal)

Exhibit 65    BBY0030190
              (Filed Under Seal)

Exhibit 66    BBY0063559
              (Filed Under Seal)

Exhibit 67    LGE0060245
              (Filed Under Seal)


                                   6
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 7 of 11




Exhibit 68    LGE0085661
              (Filed Under Seal)

Exhibit 69    LGE0019259
              (Filed Under Seal)

Exhibit 70    LGE0138062
              (Filed Under Seal)

Exhibit 71    BBY0060394
              (Filed Under Seal)

Exhibit 72    LGE0441993
              (Filed Under Seal)

Exhibit 73    LGE0030906
              (Filed Under Seal)

Exhibit 74    LGE0020631
              (Filed Under Seal)

Exhibit 75    LGE0139914
              (Filed Under Seal)

Exhibit 76    LGE0139918
              (Filed Under Seal)

Exhibit 77    LGE0139919
              (Filed Under Seal)

Exhibit 78    LGE0139920
              (Filed Under Seal)

Exhibit 79    LGE0132555
              (Filed Under Seal)

Exhibit 80    BBY0065539
              (Filed Under Seal)




                                   7
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 8 of 11




Exhibit 81       Hudock Transcript Excerpts

Exhibit 82       Villa Lara Transcript Excerpts
                 (Filed Under Seal)

Exhibit 83       Mannacio Transcript Excerpts

Exhibit 84       Fleishman Transcript Excerpts

Exhibit 85       Expert Report Weir
                 (Filed Under Seal)

Exhibit 86       Expert Report Gaskin
                 (Filed Under Seal)

Exhibit 87       50 State Chart: UDAP

Exhibit 88       50 State Chart: Unjust Enrichment

Exhibit 89       50 State Chart: Contract


      4.     Exhibits 5, 13, 48, 55, 57, 58, and 65 were produced as native files

(e.g., PowerPoint or Excel) and have been modified to include their respective

confidentiality designations and bates number.

      5.     Exhibit 23 is an excerpt of the native Excel spreadsheet and

contains only the “All Features” tab. It has been modified to include its

confidentiality designation and bates number.

      6.     I am a partner of Zimmerman Reed and am a member in good

standing of the State Bars of Illinois and Minnesota.

      7.     To date, I have been one of the primary attorneys representing

the Plaintiffs in this case. I have worked closely with co-counsel Gustafson

                                        8
    CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 9 of 11



Gluek PLLC, Hudock Law Group, S.C., and Turke & Straus LLP, in

managing the litigation. My work, along with co-counsel, includes, but is not

limited to: investigating the case theory and background facts; developing

general legal strategy; developing the claims to be presented; drafting

pleadings including the operative complaint; drafting motions; preparing for

and attending court hearings; drafting discovery and taking depositions;

working with expert witnesses; corresponding with opposing counsel; and

assisting the Plaintiffs in responding to discovery and appearing for

depositions.

      8.       I am a 1998 graduate of the University of Illinois College of Law

in Champaign, Illinois. I have been a member in good standing of the State

Bar of Minnesota since 2000 and the State Bar of Illinois since 1998. I am

also admitted to practice before the following courts: United States District

Court for the District of Minnesota and the United States District Court for

the District of Illinois.

      9.       I started working at Zimmerman Reed as an associate attorney in

2001 and have been a partner at Zimmerman Reed since 2007. Since then,

my practice has focused on serving as counsel in a variety of different types of

class actions including, but not limited to, those involving consumer fraud

and products liability.




                                         9
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 10 of 11



      10.   I have never faced any discipline or received any sanction from a

state bar association for misconduct or ethical violation.

      11.   Zimmerman Reed, with offices in Minneapolis, Minnesota, Los

Angeles, California, and Scottsdale, Arizona, has extensive experience in the

prosecution, trial and settlement of a broad range of class actions and other

types of complex and mass tort litigation, as the attached firm resume shows.

See Exhibit 90, filed concurrently herewith.

      12.   Zimmerman Reed attorneys hold weekly meetings (and bi-annual

retreats) to discuss pertinent issues that arise in cases the firm files,

including the case at Bar. I regularly participate in those meetings and

discussions which provide me a fuller understanding of consumer fraud and

product liability litigation and the disputes and legal issues that often arise

in the course of litigating such claims. In addition, other attorneys at my firm

contribute, advise, and assist my practice as needed depending on the

particular case. This collaborative environment is why I believe Zimmerman

Reed’s skill and experience, as a firm, is also relevant to my declaration. A

significant portion of our firm’s practice is dedicated to protecting the rights

of consumers against fraud and product liability.

      13.   I have been found to be qualified to serve as class counsel by

other courts, and am qualified to serve as class counsel in this case. For

example, I served as court-appointed co-lead class counsel in In re Dockers


                                       10
   CASE 0:16-cv-01220-JRT-KMM Document 314 Filed 08/07/19 Page 11 of 11



Roundtrip Airfare Promotion Sales Practices Litig., No. 09-cv-2847 (C.D.

Cal.), as part of the co-lead counsel in In re Target Corp. Customer Data Sec.

Breach Litig., MDL No. 2552 (D. Minn.), and as a member of the Plaintiffs’

Steering Committee in In re Apple iPhone 3G and 3G-S “MMS” Mktg. &

Sales Practices Litig., MDL No. 2116 (E.D. La.). I also served as a member of

the team representing the Mississippi Attorney General’s office in Mississippi

v. AU Optronics, 134 S. Ct. 736 (2014), an antitrust and consumer fraud case

involving LCD televisions.

      14.   Plaintiffs Breann Hudock, Ivan Villa Lara, Eugene Mannacio,

and Brian Fleishman have been diligent in their roles as putative Class

representatives; they have participated in the discovery process by collecting

and producing documents and sitting for depositions. They have also been

kept apprised of developments in the litigation by communicating with

counsel on a regular basis.

      I declare under penalty of perjury under the laws of the United States

of America that the foregoing is true and correct.

Executed on this 6th day of August, 2019, at Minneapolis, Minnesota.

                                                 /s/ David M. Cialkowski
                                                    David M. Cialkowski




                                      11
